Citation Nr: 1618471	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-20 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease (DDD) from June 30, 2010 and in excess of 40 percent from April 23, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for right leg sciatica from June 30, 2010 and in excess of 20 percent from April 23, 2014.

3.  Entitlement to an evaluation in excess of 10 percent for left leg sciatica from June 30, 2010 and in excess of 20 percent from April 23, 2014.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1980 to August 1984.

This appeal arose before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for the low back (assigned a 20 percent evaluation, effective June 30, 2010) and for bilateral leg sciatica (assigned 10 percent evaluations, effective June 30, 2010).  In a May 2014 rating action, the RO increased the evaluation assigned to the low back to 40 percent, effective April 23, 2014 (the date of the VA examination) and to 20 percent for the each of the lower extremities, effective April 23, 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was examined by VA in April 2014.  At that time, the examiner noted that the Veteran had incapacitating episodes due to his low back disability and that these episodes occurred at least two weeks but less than four weeks over the past 12 months, suggesting the presence of intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4,71a, Diagnostic Code (DC) 5243 (the Veteran has been evaluated pursuant to DC 5242, the General Rating Formula for Diseases and Injuries of the Spine).  Note 1 of DC 5243 states, for the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  The last treatment records in the claims folder date from 2011 and these do not show that he had been prescribed bed rest for acute symptoms of IVDS by his treating physician.  However, the Board is concerned that records developed subsequent to 2011 may indicate such symptoms and orders for bed rest.  Therefore, the Board finds that it should be ascertained whether there are pertinent treatment records dated after May 2011 (when the Veteran's physician last excused him from working from April 29 to May 6, 2011) and the present.

Furthermore, in September 2014, the Veteran submitted a substantial appeal on which he indicated that "[m]y condition just gets worse..."   In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), it was held that when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). Given the Veteran's statement and the fact that the last examination was conducted two years ago, the Board finds that another VA examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all health-care providers, VA and non-VA (to include the Atlantic Orthopaedic Group) from whom he has sought treatment for his back disability from May 2011 to the present.  All efforts to obtain the identified records must be documented for inclusion in the claims folder.  If any non-VA records are not provided after the first request, one follow-up request for the records must be made.  Efforts to obtain VA records will cease only when it is determined that the records do not exist or that further attempts to obtain them would be futile.

2.  Schedule the Veteran for VA orthopedic and neurological examinations in order to determine the current severity of the Veteran's service-connected low back DDD and right and left leg sciatica.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include all tests required to objectively document all manifestations of the Veteran's service-connected low back disorder must be accomplished. 

The examiner must determine range of motion, in degrees, noting by comparison the normal ranges of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner should also comment as to whether the clinical examination showed any ankylosis, either favorable or unfavorable, of the lumbar spine.

The neurological examiner is to determine whether there is complete or incomplete paralysis of the sciatic nerve.  If the paralysis is incomplete, the examination must comment on whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  The Veteran is to be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Following the above development, review the resulting examination report and opinion(s) in order to ensure its adequacy and compliance with the above directives.  If the examination report and/or resulting opinion(s) is inadequate for any reason, take any corrective action deemed necessary.  

5.  Once the above-requested development has been complied with, to the extent possible, the RO must readjudicate the Veteran's claims.  If any part of the decision remains adverse to the Veteran, he and his representative must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




